

116 HR 6610 IH: Director of Pandemic and Biodefense Preparedness and Response Act
U.S. House of Representatives
2020-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6610IN THE HOUSE OF REPRESENTATIVESApril 23, 2020Mr. Rose of New York (for himself, Ms. Scanlon, Ms. Norton, and Ms. Jackson Lee) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Transportation and Infrastructure, Armed Services, Foreign Affairs, and Intelligence (Permanent Select), for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo establish the Cabinet-level position of Director of Pandemic and Biodefense Preparedness and Response in the executive branch with the responsibility of developing a National Pandemic and Biodefense Preparedness and Response Strategy, to prepare for and coordinate the response to future pandemics, biological attacks, and other major health crises, including coordinating the work of multiple government agencies, and for other purposes.1.Short titleThis Act may be cited as the Director of Pandemic and Biodefense Preparedness and Response Act. 2.Findings; sense of Congress(a)FindingsThe Congress finds the following: (1)The United States could have, and should have, been significantly more prepared to combat the COVID–19 pandemic. (2)Examples of this are numerous but include the loss of stockpiled ventilators to breakage because the Federal Government let maintenance contracts lapse in 2018, the reuse of personal protective equipment that is only sanitary for single-patient use due to shortages, and the scarcity of available testing compared to other nations. (3)The loss of life and harm to the national economy is already staggering yet its extent will not be known for some time. (4)As in previous pandemics and other major health crises, confusion during the COVID–19 pandemic about which agency was in charge of what and who would coordinate the response of multiple agencies lead to calls for a czar to be named, as well as a task force to be created. (5)The Federal Government currently supports pandemic and biodefense preparedness and response in several ways through a myriad of agencies, each responsible for disparate programs and responsibilities related to pandemics, biological attacks, and other major health crises. (6)Following the attack on our homeland on September 11, 2001, the Director of National Intelligence position was created to ensure the cooperation of several agencies in the Intelligence Community through one Cabinet-level official coordinating between and among multiple Federal agencies charged with breaking down silos while keeping the Nation safe. (7)Preparing the United States for and responding to a future pandemic, biological attack, or other major health crisis should be a top priority across agencies of the Federal Government, yet the COVID–19 pandemic exposed the need for greater cohesion and speed in both preparedness and response. (8)Various Federal agencies report on recommendations for preparation and response to pandemics, biological attacks, and other major health crises, but no one Federal official can produce and speak with authority on a national pandemic and biodefense preparedness and response strategy or execute such a strategy. (9)A key element for success during response activities will be staying ahead of the emergency—in other words, being more proactive than reactive. This will require elements including— (A)timely, accurate assessments of newly emerged risks and vulnerabilities; (B)a streamlined, unified effort to lead all Federal Government efforts, coordinate State and local government activities, and provide clear guidance to assets in the private sector; (C)a coordinated national communications program to inform, educate, and gain the trust and support of the American public; and (D)a national leader with the authority, responsibility, and accountability to ensure the most effective coordination of Federal agencies and best use of national assets.(b)Sense of CongressIt is the sense of Congress that the creation of the Cabinet-level position of the Director of Pandemic and Biodefense Preparedness and Response and a well-designed National Pandemic and Biodefense Preparedness and Response Strategy would benefit the United States in several important ways, including by ending silos between and among various Federal agencies charged with parts of pandemic and biodefense preparedness and response, including the Federal Emergency Management Agency, the Centers for Disease Control and Prevention, and the Department of Health and Human Services. 3.DefinitionsIn this Act: (1)AgencyThe term agency has the meaning given that term in section 551 of title 5, United States Code. (2)National Pandemic and Biodefense Preparedness and Response Strategy; StrategyEach of the terms Pandemic and Biodefense Preparedness and Response Strategy and Strategy means the strategy developed and submitted to the Congress under section 5, including any report, plan, or strategy required to be incorporated into or issued concurrently with such strategy. 4.Reorganization and improvement of management of Federal pandemic and biodefense response agencies(a)Director of Pandemic and Biodefense Preparedness and Response(1)In generalThere is a Director of Pandemic and Biodefense Preparedness and Response who shall be appointed by the President, by and with the advice and consent of the Senate. Any individual nominated for appointment as Director of Pandemic and Biodefense Preparedness and Response shall have extensive pandemic and biodefense preparedness and response expertise. (2)LocationThe Director of Pandemic and Biodefense Preparedness and Response shall not be located within the Executive Office of the President. (3)Deadline for appointmentNot later than 3 months after the date of the enactment of this Act, the President shall appoint a Director of Pandemic and Biodefense Preparedness and Response.(b)Principal responsibilitiesSubject to the authority, direction, and control of the President, the Director of Pandemic and Biodefense Preparedness and Response shall—(1)serve as head of the Federal national pandemic and biodefense preparedness and response community; (2)act as the principal adviser to the President, the National Security Council, and the Homeland Security Council for pandemic and biodefense preparedness and response; (3)oversee and direct the implementation of the National Pandemic and Biodefense Preparedness and Response Strategy and its execution through the coordination of Federal agencies and through the United States participation in the World Health Organization and other Intergovernmental Organizations; (4)act as the principal adviser to the President in a time of pandemic, biological attack, or other major health crisis; (5)to coordinate the Nation’s response to such a crisis; (6)conduct a simulation exercise at least once each year of the response to a fictional pandemic, biological attack, or other serious health crisis of high-level current and former government and nongovernmental officials in order to prepare for these potential events; (7)address the organizational structure and chain of command, both in the Federal Government and at the State level; (8)ensure adequate laboratory surveillance of viruses, including the ability to isolate and subtype viruses year-round; (9)improve vaccine research, development, and production; (10)procure adequate doses of antivirals for treatment; (11)develop systems for tracking and distributing antiviral medication and vaccines; (12)prioritize who would receive antivirals and vaccines based on limited supplies; (13)stockpile medical and safety equipment for health care workers and first responders; (14)assure surge capacity capabilities for health care providers and institutions; (15)secure a backup health care workforce in the event of a major health crisis; (16)ensure the availability of food, water, and other essential items during a major health crisis; (17)provide guidance on needed State and local authority to implement public health measures such as isolation or quarantine; (18)maintain core public functions, including public utilities, refuse disposal, mortuary services, transportation, police and firefighter services, and other critical services; (19)establish networks that provide alerts and other information for health care providers; (20)communicate with the public with respect to prevention and obtaining care during a pandemic; (21)provide security for first responders and other medical personnel and volunteers, hospitals, treatment centers, isolation and quarantine areas, and transportation and delivery of resources; and (22)work with established agencies and perform such other functions or activities as the President may assign.(c)Prohibition on dual serviceThe individual serving in the position of Director of Pandemic and Biodefense Preparedness and Response shall not, while so serving, also serve as the head of any other agency of the Federal Government. (d)National Security CouncilThe Director of Pandemic and Biodefense Preparedness and Response shall be a member of the National Security Council. (e)Existing Federal agenciesNot later than 90 days after the date of the enactment of this Act the Director of Pandemic and Biodefense Preparedness and Response shall—(1)identify existing Federal agencies charged with elements of pandemic and biodefense preparedness and response; and(2)report to the Congress recommendations for reorganizing such agencies under the Office of the Director of Pandemic and Biodefense Preparedness and Response to ensure full coordination among such agencies, including changes to existing law that are necessary to carry out such recommendations.(f)PayThe Director of Pandemic and Biodefense Preparedness and Response shall be paid at the rate of basic pay for level II of the Executive Schedule under subchapter II of chapter 53 of title 5, United States Code.5.National Pandemic and Biodefense Preparedness and Response Strategy(a)In generalNot later than 1 year after the date of the enactment of this Act, and every year thereafter, the Director of Pandemic and Biodefense Preparedness and Response shall submit a National Pandemic and Biodefense Preparedness and Response Strategy to the President and the Congress. The Strategy shall contain a summary of the current state of pandemic and biodefense preparedness and response in the United States, and a comprehensive strategy to—(1)work across Federal and State government agencies to implement a coherent integrated Strategy and associated plans;(2)prepare for and execute interagency planning and coordination to implement the Strategy;(3)provide for departmental and agency responsibility and accountability for each component of the Strategy;(4)budget for and fund requirements and sources under the Strategy;(5)ensure international collaboration and coordination efforts to implement the Strategy; and(6)provide recommendations and a timeline for implementation of the Strategy.(b)Application of FACANotwithstanding the Federal Advisory Committee Act (5 U.S.C. App.), nongovernment individuals and entities may participate in the preparation of the National Pandemic and Biodefense Preparedness and Response Strategy.6.Health professional trainingThe Director, in consultation with professional health and medical societies, shall develop and disseminate pandemic and biodefense training curricula—(1)to educate and train health professionals, including physicians, nurses, public health practitioners, virologists and epidemiologists, veterinarians, mental health providers, allied health professionals, and paramedics and other first responders;(2)to educate and train volunteer, nonmedical personnel whose assistance may be required during a pandemic, biological attack, or other major health crisis;(3)that address prevention, including use of quarantine and other isolation precautions, pandemic diagnosis, medical guidelines for use of antivirals and vaccines, and professional requirements and responsibilities, as appropriate;(4)targeting distribution to high-risk groups, including health professionals and relief personnel and other individuals determined to be most susceptible to illness or death from a pandemic, biological attack, or other major health crisis;(5)ensuring equitable distribution of healthcare resources, particularly across low-income and other underserved groups; and(6)that integrate with existing State and local systems as appropriate.7.ReportingNot later than 2 years after the date of the enactment of this Act, and every 2 years thereafter, the Director of Pandemic and Biodefense Preparedness and Response, in consultation with the Director of the Office of Management and Budget, shall submit to the President and the Congress a report that describes progress made in the implementation of the National Pandemic and Biodefense Preparedness and Response Strategy and in fulfilment of its objectives.